Case 2:18-cv-08469-MWF-E Document 35 Filed 05/06/19 Page 1 of 6 Page ID #:527


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                          JS-6
                             CIVIL MINUTES—GENERAL

Case No. CV 18-8469-MWF (Ex)                          Date: May 6, 2019
Title:   I and U, Inc., et al. v. Wolters Kluwer Health, Inc.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                              Court Reporter:
           Rita Sanchez                               Not Reported

           Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
           None Present                               None Present

Proceedings (In Chambers):              ORDER RE: MOTION TO DISMISS
                                        PLAINTIFFS’ FIRST AMENDED
                                        COMPLAINT [29]

      Before the Court is Wolters Kluwer Health, Inc.’s (“Defendant” or “Wolters”)
Motion to Dismiss Plaintiffs’ First Amended Complaint (the “Motion”), filed on March
11, 2019. (Docket No. 29). Plaintiffs I and U, Inc. (“I&U”), Kiuchi Shoten Co., Ltd.
(“Kiuchi Shoten”), and Hideo Kiuchi filed an Opposition on March 18, 2019. (Docket
No. 30). Wolters filed a Reply on March 25, 2019. (Docket No. 31).

       The Court reviewed and considered the papers submitted on the Motion and held
a hearing on April 15, 2019.

       For the reasons set forth below, the Motion is GRANTED without leave to
amend. Plaintiffs’ claims are time barred under the relevant statutes of limitations.
Plaintiffs were previously warned that they would have only one more opportunity to
plead around the limitations periods.

I.    BACKGROUND

       As it must, the Court assumes the truth of all facts alleged by Plaintiff in the First
Amended Complaint (“FAC”). (See Docket No. 28). The Court’s order granting
Defendant’s Motion to Dismiss Plaintiffs’ Complaint, contained a detailed explanation
of the relevant facts. (See generally “January 29 Order” (Docket No. 27)). The


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case 2:18-cv-08469-MWF-E Document 35 Filed 05/06/19 Page 2 of 6 Page ID #:528


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 18-8469-MWF (Ex)                          Date: May 6, 2019
Title:   I and U, Inc., et al. v. Wolters Kluwer Health, Inc.
following section is substantially similar but has been updated to reflect relevant
additional allegations and citations to the FAC as the operative complaint.

       Since 1978, Wolters has been distributing and marketing scientific and medical
journals. (FAC ¶ 23). Plaintiffs are small businesses and business owners selling
subscriptions of technical and medical publications to scientists, hospitals, doctors, and
other related professionals. (Id. ¶ 15). Plaintiffs rely on large publishers to sell them
their publications for distribution. (Id.). Since 1987, Plaintiffs have been distributing
and marketing medical and scientific periodicals, and have been exporting medical
books and journals to Japan. (Id. ¶ 24).

       Wolters has prevented and continues to prevent Plaintiffs from offering its
customers a cheaper alternative source for medical journals compared to those sold
through Wolters’ exclusive agents. (Id. ¶ 16). To this end, in late 2017, Wolters
arranged exclusive sales arrangements with authorized agents, which either preclude or
discourage, by means of financial incentives, these entities from placing Plaintiffs on
their purchase lists. (Id. ¶¶ 20, 25). Under these exclusive agreements, each customer
agrees to restrict its direct subscriptions, which accounts for a significant portion of the
total product category. (Id. ¶ 30). Furthermore, in 2018, Wolters transmitted a letter
informing its readers that Plaintiffs are selling their publications illegally. (Id. ¶ 36).
As a result, Plaintiffs’ prospective customers have raised objections to doing business
with Plaintiffs. (Id. ¶ 38). Furthermore, Plaintiffs’ customers have stopped doing
business altogether with Plaintiffs after they received a copy of the letter. (Id. ¶ 39).
Wolters’ conduct has caused Plaintiffs three to four million dollars in damages and
deprived customers of a lower cost alternative to Wolters’ publications. (Id. ¶ 21).

        Based on the allegations above, the Complaint asserts eleven claims for relief:
(1) monopolization in violation of the Sherman Antitrust Act, 15 U.S.C. § 2; (2)
attempted monopolization in violation of the Sherman Antitrust Act, 15 U.S.C. § 2; (3)
violation of the Sherman Antitrust Act, 15 U.S.C. § 1; (4) violation of the Clayton Act,
15 U.S.C. § 14; (5) declaratory relief; (6) breach of contract; (7) defamation; (8) trade
libel; (9) false light; (10) violation of California’s Unfair Competition Law (“UCL”),

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
Case 2:18-cv-08469-MWF-E Document 35 Filed 05/06/19 Page 3 of 6 Page ID #:529


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-8469-MWF (Ex)                          Date: May 6, 2019
Title:   I and U, Inc., et al. v. Wolters Kluwer Health, Inc.
Cal. Bus. & Prof. Code § 17200; and (11) violation of California’s False Advertising
Law (“FAL”), Cal. Bus. & Prof. Code § 17500. (Id. ¶¶ 41-92).

II.   LEGAL STANDARD

      In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic v.
Twombly, 550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and their Ninth
Circuit progeny.

       “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
claim for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,
550 U.S. at 570). The Court must disregard allegations that are legal conclusions, even
when disguised as facts. See id. at 681 (“It is the conclusory nature of respondent’s
allegations, rather than their extravagantly fanciful nature, that disentitles them to the
presumption of truth.”); Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d
990, 996 (9th Cir. 2014). “Although ‘a well-pleaded complaint may proceed even if it
strikes a savvy judge that actual proof is improbable,’ plaintiffs must include sufficient
‘factual enhancement’ to cross ‘the line between possibility and plausibility.’” Eclectic
Props., 751 F.3d at 995 (quoting Twombly, 550 U.S. at 556-57) (internal citations
omitted).

       The Court must then determine whether, based on the allegations that remain and
all reasonable inferences that may be drawn therefrom, the complaint alleges a
plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.
Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
complaint states a plausible claim for relief is ‘a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.’” Ebner v.
Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679). Where
the facts as pleaded in the complaint indicate that there are two alternative
explanations, only one of which would result in liability, “plaintiffs cannot offer

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
Case 2:18-cv-08469-MWF-E Document 35 Filed 05/06/19 Page 4 of 6 Page ID #:530


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-8469-MWF (Ex)                          Date: May 6, 2019
Title:   I and U, Inc., et al. v. Wolters Kluwer Health, Inc.
allegations that are merely consistent with their favored explanation but are also
consistent with the alternative explanation. Something more is needed, such as facts
tending to exclude the possibility that the alternative explanation is true, in order to
render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see also
Somers, 729 F.3d at 960.

III.   DISCUSSION

       Wolters argues that Plaintiffs’ claims are barred by the relevant statutes of
limitations. (Mot. at 5-6).

       The parties do not appear to dispute that a four-year statute of limitations period
applies to Plaintiffs’ antitrust claims and that one to four-year statutes of limitations
apply to Plaintiffs’ state law claims. See 15 U.S.C. § 15b (statute of limitations for
federal antitrust claims is four years); Cal. Code Civ. Proc. § 337 (statute of limitations
for breach of contract is four years); Cal. Code Civ. Proc. § 340(c) (statute of
limitations for defamation and false light is one year); Cal. Code Civ. Proc. § 339
(statute of limitations for trade libel is two years); Cal. Code Civ. Proc. § 338(a)
(statute of limitations for unfair trade practices under § 17500 is three years); Cal. Bus.
& Prof. Code § 17208 (statute of limitations for unfair business practices under
§ 17200 is four years).

       Wolters argues, and Plaintiffs do not dispute, that Plaintiffs have been aware of a
dispute as to whether they were authorized to resell Wolters’ publications in Japan
since at least 2007. (Mot. at 1; Opp. at 1). In the Court’s January 29 Order, the Court
judicially noticed the second amended complaint filed in Elsevier v. Kiuchi Shoten Co.,
Ltd., Case No. CV06-3131 (C.D. Cal. Apr. 9, 2007). (See January 29 Order at 3).
Wolters explained that it, along with other publishers, sued Plaintiffs in 2007 for
obtaining publications under false pretenses in the United States and reselling them in
Japan without authorization. (Id. at 5).

      Plaintiffs argue instead that “[w]hile the prior complaints may have alleged
refused sales, the subsequent [Settlement] Agreements [between the parties] have
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
Case 2:18-cv-08469-MWF-E Document 35 Filed 05/06/19 Page 5 of 6 Page ID #:531


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 18-8469-MWF (Ex)                          Date: May 6, 2019
Title:   I and U, Inc., et al. v. Wolters Kluwer Health, Inc.
acknowledged that WK ‘will allow’ Plaintiffs to purchase.” (Id. at 6). Plaintiffs
explain that after “[r]eviewing the Settlement Agreements, inclusive of the
attachments, it is clear that [Wolters] agreed to sell to Plaintiffs.” (Id. at 5). Therefore,
Plaintiffs argue, the limitations period began to run on May 15, 2018, the date of a
communication from Wolters to its customers explaining “that they only can purchase
their products through them or their authorized individuals.” (FAC ¶ 12).

       The Court is perplexed by Plaintiffs’ argument, as what is at issue in the FAC is
Plaintiffs’ right to resell the publications as an authorized distributor in Japan, not
Plaintiffs’ right to purchase publications from Wolters. Plaintiffs explain in their
Opposition that “while the prior complaints may have alleged refused sales, the
subsequent Agreements [between the parties] have acknowledged that [Wolters] ‘will
allow’ Plaintiffs to purchase.” (Opp. at 6). As Wolters highlights, however, Plaintiffs’
right to purchase publications from Wolters is not at issue anywhere in the FAC. (See
Reply at 4). For example, the FAC alleges that “[a]t least as early as mid-2018,
Wolters orchestrated a misleading public relations campaign which, ultimately,
persuaded customers to further refuse to buy any medical publications from entities
and/or individuals, including Plaintiffs.” (FAC ¶ 17). At the hearing, Plaintiffs made
no suggestion that any right to purchase implied a right to resell.

        Furthermore, Plaintiffs make no argument whatsoever that the statutes of
limitations should be tolled. See Vaughn v. Teledyne, Inc., 628 F.2d 1214, 1218 (9th
Cir. 1980) (burden of proving facts that show tolling falls on the plaintiff). In the
Court’s January 29 Order, the Court granted Plaintiffs one more opportunity to amend
the Complaint to plead a theory to toll the statutes of limitations. Because Plaintiffs
fail to plead such facts, Plaintiffs’ claims must be dismissed without leave to amend.

IV.   CONCLUSION

    The Motion is GRANTED without leave to amend. The action is
DISMISSED.



______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
Case 2:18-cv-08469-MWF-E Document 35 Filed 05/06/19 Page 6 of 6 Page ID #:532


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 18-8469-MWF (Ex)                          Date: May 6, 2019
Title:   I and U, Inc., et al. v. Wolters Kluwer Health, Inc.
      This Order shall constitute notice of entry of judgment pursuant to Federal Rule
of Civil Procedure 58. The Court ORDERS the Clerk to treat this Order, and its entry
on the docket, as an entry of judgment. Local Rule 58-6.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
